Citation Nr: 1026034	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which, in pertinent part, continued the 30 percent disability 
rating for PTSD.

The Veteran testified before the undersigned at a May 2007 
videoconference hearing, a transcript of which has been 
associated with the claims file.  

In July 2007, the Board remanded this case for an additional VA 
examination.  The RO then issued a rating decision and 
supplemental statement of the case (SSOC) in January 2008, 
granting an increased rating of 50 percent disabling for PTSD.  
Because the RO did not assign the maximum disability rating 
possible for the Veteran's service-connected disability, the 
appeal for a higher evaluation remains before the Board. See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

In February 2009, the Board issued an opinion which, in pertinent 
part, denied entitlement to a disability rating in excess of 50 
percent for PTSD.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 2010 
Order, the Court endorsed an April 2010 joint motion for partial 
remand, vacated the part of the June 2009 Board decision denying 
the claim for an increased rating for PTSD, and remanded the 
matter for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 50 
percent for his service-connected PTSD.  For the following 
reasons, the Board finds that further development is warranted 
before this claim can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran when warranted.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the Veteran was last afforded a VA examination to evaluate 
his PTSD in August 2007.  This examination is almost three years 
old.  Accordingly, the Veteran should be scheduled for a new 
examination to assess the current level of severity of his PTSD.  
See Green and Schafrath, both supra.   

The RO should also take this opportunity to obtain more recent VA 
treatment records pertaining to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA medical records 
from Topeka for psychiatric treatment and/or 
hospitalization from August 2007 to the 
present. 

2.  The AOJ should schedule the Veteran for a 
VA psychiatric examination to assess the 
current level of severity of his service-
connected PTSD.  The entire claims file and a 
copy of this REMAND must be provided to the 
examiner prior to the examination.  The 
examiner must indicate in the examination 
report that the evidence in the claims file 
has been reviewed. 

The examiner should identify the nature, 
frequency, and severity of the Veteran's PTSD 
symptoms and any resulting functional 
impairment.  In addition, the examiner should 
provide a global assessment of functioning 
(GAF) score with an explanation of the 
significance of the score assigned as it 
pertains to the Veteran's service-connected 
PTSD and its manifestations.  

The examiner should also provide an opinion 
addressing the degree of industrial 
impairment resulting from the Veteran's PTSD 
and support this opinion with a thorough 
explanation.  

3.  After the above development is completed, 
and any other development that may be 
warranted as a consequence of the action 
taken in the preceding paragraph, the AOJ 
should readjudicate the claim on the merits, 
taking into account the additional relevant 
evidence submitted since the Board's February 
2009 decision was issued.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


